Citation Nr: 1034374	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  97-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
schizoaffective disorder prior to March 19, 2002.  

2.  Entitlement to an effective date earlier than March 19, 2002, 
for a 100 percent evaluation for a schizoaffective disorder.  

3.  Entitlement to an effective date earlier than March 19, 2002, 
for eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 
1975.  

By its decision of August 19, 2008, the Board of Veterans' 
Appeals (Board) denied entitlement to a rating in excess of 50 
percent for a schizoaffective disorder prior to March 19, 2002.  
Such had been preceded by Board action in March 2006, granting a 
100 percent schedular evaluation for a schizoaffective disorder 
on and after June 22, 2004, and RO action in March 2008, finding 
that the effective date for the 100 percent rating for a 
schizoaffective disorder was March 19, 2002.  Notice is also 
taken that the Board by its August 2008 remanded to the RO the 
issue of entitlement to an effective date earlier than June 22, 
2004, for a total disability rating for compensation for issuance 
of a statement of the case per Manlincon v. West, 12 Vet. App. 
238 (1999), and, on remand, that statement of the case was 
furnished in January 2009 and no appeal was thereafter timely 
perfected.  

The Board's August 2008 merits-based decision was the subject of 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court) and the parties to that appeal thereafter jointly 
moved the Court to vacate the Board's decision and remand the 
matter to the Board for readjudication.  By its order of February 
2010, the Court granted the parties' joint motion, thereby 
vacating the Board's decision and returning the matter to the 
Board for further review.  

While this matter was pending before the Court, the Veteran's 
attorney submitted to the VA's Appeals Management Center in 
October 2008 a notice of disagreement regarding RO action in 
March 2008, assigning a 100 percent schedular evaluation for a 
schizoaffective disorder from March 19, 2002, and granting an 
earlier effective date of March 19, 2002, for Dependents' 
Educational Assistance eligibility under Chapter 35.  
Notwithstanding at least some overlap between the foregoing 
issues and the issue developed and certified for review by the 
Board at this time, no statement of the case as to either of the 
matters subject to the October 2008 notice of disagreement was 
ever furnished to the Veteran and, pursuant to the holding in 
Manlincon, supra, remand is required to permit the issuance of a 
statement of the case.  

This appeal is REMANDED to the RO based on the Veteran's 
representation by a private attorney.  VA will notify the 
appellant if further action is required.


REMAND

In connection with the appellate issue, the Veteran's attorney in 
a June 2010 statement requested a videoconference hearing before 
the Board.  He also submitted at that time and by facsimile in 
May 2010 additional documentary evidence with a written waiver 
for its initial consideration by the RO.  Based on the Veteran's 
request for a hearing, remand of this matter directly to the RO 
is required to permit the scheduling of the requested hearing.  
Such hearing should be scheduled and conducted at a point 
following the RO's issuance of a statement of the case as to the 
Manlincon issues cited in the Introduction above.  

Accordingly, this case is REMANDED for the following actions:

1.  Pursuant to Manlincon, supra, the RO 
should issue a statement of the case to the 
Veteran and his attorney as to the matters 
subject to the October 2008 notice of 
disagreement; namely, entitlement to a 100 
percent evaluation from March 19, 2002, and 
entitlement to an effective date earlier 
than March 19, 2002 for Dependents' 
Educational Assistance eligibility.  The 
Veteran is hereby advised that if he 
desires appellate review of those matters, 
he must perfect his appeal of those matters 
by the filing of a substantive appeal 
within 60 days of the mailing of the 
statement of the case.  

2.  Thereafter, the Veteran should be 
afforded a videoconference hearing before 
the Board, pursuant to his June 2010 
request therefor, as to the issue on 
appeal.  

The purpose of this REMAND is to ensure the Veteran's receipt of 
due process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection with 
his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


